Case 9:20-md-02924-RLR Document 2063 Entered on FLSD Docket 10/09/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                       MDL NO. 2924
   PRODUCTS LIABILITY                                                                20-MD-2924
   LITIGATION

                                                          JUDGE ROBIN L. ROSENBERG
                                                  MAGISTRATE JUDGE BRUCE REINHART

                                            /

   THIS DOCUMENT RELATES TO: ALL CASES

                                    PRETRIAL ORDER # 51
                            Fourth Census Implementation Order:
    Product Identification Collections for Filed Cases By Retailer and Pharmacy Defendants

          The Court has entered a number of prior Pretrial Orders creating (Pretrial Order # 15) and

   implementing (Pretrial Order #’s 38 and 42) the Census Registry. In Pretrial Order # 50, the Court

   set forth the obligations of Generic Manufacturer Defendants to provide certain information to

   further the data analytics objectives of the Census Registry. This Order sets forth parallel

   obligations for the Retailer and Pharmacy Defendants (“RPDs”) to provide certain prescription

   and customer loyalty card purchase information. As explained in this Order, this Order only

   governs Filed Plaintiffs; the Court anticipates that a future Order will be entered in December 2020

   governing Unfiled Registry Claimants, consistent with Pretrial Order # 15.

          This Order was jointly submitted by the parties, through Coordinating Counsel, with the

   consent of each of the Liaison Counsel for the RPDs as well as Plaintiffs’ Co-Lead Counsel

   (collectively, the “Parties”).   The Parties recognize that product identification information

   regarding the purchase and dispensation of prescription and over-the-counter (“OTC”) branded

   Zantac and generic ranitidine is an important component to the execution of Pretrial Order # 15

   and the Census Registry. This Order provides a process by which the RPDs will search for, collect,

   and produce certain Prescription and Loyalty Card Records reflecting the purchase and
Case 9:20-md-02924-RLR Document 2063 Entered on FLSD Docket 10/09/2020 Page 2 of 6



   dispensation of prescription and OTC branded Zantac and generic ranitidine, subject to

   information provided by Plaintiffs and subject to the provisions set forth below in sections B-D.

          However, the Parties recognize that, given the potential volume of Claimants in the Census

   Registry, it is important that the process be rolled out first using a representative sample to ensure

   the workability of the process for the remainder of the Census Registry participants, so as to allow

   for any necessary modifications in the process prior to its expansion to the entire Census Registry.

   Therefore, the RPDs have agreed to undertake an initial collection of Prescription and Loyalty

   Card Records for filed cases in the MDL, subject to the provisions herein. It is for this reason that

   the Unfiled Registry Claimants’ records will be addressed in a future Pretrial Order.

   A.     Applicability and Scope of Order.

          This Order applies only to the RPDs that have agreed to be bound by the tolling provisions

   of Pretrial Order # 15, and which have entered into the Core Discovery Agreement referenced in

   Pretrial Order # 35.

          This Order shall apply only to those Filed Plaintiffs who have (i) filed cases prior to

   October 1, 2020; (ii) submitted a Census Plus Form (“CPF”) containing all information responsive

   to Section C of the CPF (“Zantac Usage Information”) prior to October 1, 2020; and (iii) provided

   all the necessary information, outlined below, for the respective RPD(s) identified in the Filed

   Plaintiff’s Short Form Complaint (or other operative complaint) from which the Plaintiff seeks

   records.

          Following the initial collection and production of records for filed cases in December 2020

   and evaluation of the process and the underlying data collected, the Parties have indicated to the

   Court that they anticipate submitting an Order in December outlining the process for subsequent

   collections and productions of Prescription and Loyalty Card Records, with any necessary

   modifications to be applied across the remaining pool of Claimants participating in the Census

                                                     2
Case 9:20-md-02924-RLR Document 2063 Entered on FLSD Docket 10/09/2020 Page 3 of 6



   Registry. If a Filed Plaintiff either filed his/her Complaint on or after October 1, 2020, or does not

   submit the information required on the timeline set forth herein, he or she may subsequently enter

   this information, but will be included in the next tranche of records pulled and will be subject to

   any modifications in the process outlined in the December Order.

   B.     General Provisions.

          1.      Filed Plaintiffs and their counsel are responsible for obtaining and providing certain

                  information in addition to that which is required in the CPF, which is necessary for

                  each RPD to identify and verify the identity of the Filed Plaintiff, and to ensure

                  against inadvertent disclosure of protected health and/or personal information of

                  non-parties. This information will vary depending on the specific requirements of

                  each RPD, but generally is referred to herein as the “Required Identifiers” for each

                  RPD.

          2.      The Parties have been working with the Census Registry platform vendor,

                  Litigation Management, Inc. (“LMI”) to develop a portal for entry of the Required

                  Identifiers by Filed Plaintiffs and/or Filed Plaintiffs’ counsel (the “LMI Portal”),

                  available at www.lmi-med.com.

          3.      All Required Identifiers, HIPAA authorizations, and necessary certifications by

                  Filed Plaintiffs/counsel must be submitted via the LMI Portal, rather than directly

                  to counsel or via direct request to the RPDs.

          4.      Required Identifiers for collection of Prescription Records will vary by RPD, but

                  generally include, at a minimum, the information contained in Section B of the CPF

                  (“Zantac User Information”).

          5.      Required Identifiers for collection of Loyalty Card Records will vary by RPD, but

                  generally include, at a minimum, the Filed Plaintiff’s name and Loyalty Card

                                                     3
Case 9:20-md-02924-RLR Document 2063 Entered on FLSD Docket 10/09/2020 Page 4 of 6



                    number. Instructions for obtaining a Filed Plaintiff’s Loyalty Card number can be

                    found at the LMI Portal at www.lmi-med.com.

           6.       The Parties recognize that the RPDs’ collection of these records depends on the

                    accuracy of the information submitted by Filed Plaintiffs. Therefore, upon receipt

                    of this information and any Required Identifiers from Filed Plaintiffs, an RPD shall

                    search for Prescription Records and/or Loyalty Card Records only once (for one

                    Loyalty Card number per Filed Plaintiff per Loyalty Card program) and advise if

                    no records exist reflecting the purchase or dispensation of Zantac/ranitidine.

           7.       RPDs do not have an obligation to undertake the burden of collecting and producing

                    records reflecting the absence of any Zantac/ranitidine purchase. RPDs will advise

                    in writing in an agreed-upon form if no records exist reflecting a Zantac/ranitidine

                    purchase for a Filed Plaintiff identifying that RPD.

   C.      Initial Collection and Production of Prescription Records and Loyalty Card Data for
           Filed Cases.

           1.       Subject to the provisions set forth herein, each identified RPD shall produce Zantac

                    and/or ranitidine 1 dispensing records for each qualifying Filed Plaintiffs who

                    certifies that he/she was dispensed prescription Zantac and/or ranitidine by that

                    particular RPD.

           2.       Subject to the provisions set forth herein, each identified RPD shall produce

                    Loyalty Card Records for OTC Zantac and/or ranitidine purchases for each Filed




   1
    The phrase “Zantac and/or ranitidine” as used herein refers to all forms of branded and generic, prescription and
   over-the-counter (“OTC”) ranitidine.

                                                           4
Case 9:20-md-02924-RLR Document 2063 Entered on FLSD Docket 10/09/2020 Page 5 of 6



                     Plaintiff that certifies that he/she purchased OTC Zantac and/or ranitidine using a

                     Loyalty Card program 2 associated with that RPD.

            3.       Prescription Records shall only be collected for those Filed Plaintiffs who have:

                     a.       identified a specific RPD as having dispensed the prescription Zantac and/or

                              ranitidine to the Filed Plaintiff;

                     b.       submitted a CPF, including the information requested in Section C of the

                              CPF (“Zantac Usage Information”);

                     c.       filed a Short Form Complaint (“SFC”), identifying a particular RPD;

                     d.       provided a signed HIPAA authorization for the release of the Filed

                              Plaintiff’s Prescription Records; and

                     e.       provided any additional necessary identifiers for a particular RPD’s search.

            4.       Loyalty Card Records shall only be collected for those Filed Plaintiffs who have:

                     a.       identified a specific RPD and certified in the CPF that the Filed Plaintiff

                              purchased OTC Zantac and/or ranitidine;

                     b.       submitted a CPF, including the information requested in Section C of the

                              CPF (“Zantac Usage Information”);

                     c.       filed an SFC, identifying a particular RPD; and

                     d.       provided any additional necessary identifiers for a particular RPD’s search.

                              At a minimum, the Required Identifiers for collection of Loyalty Card

                              Records shall include the Filed Plaintiff’s name and Loyalty Card number.




   2
     The phrase “Loyalty Card program” is defined as a retailer/pharmacy membership program that tracks point of sale
   data with a unique identifying number issued in a Filed Plaintiff’s name, provided that the unique identifying number
   is provided by the Filed Plaintiff. Loyalty Card program does not include retailer programs that do not track point of
   sale data and that simply offer the opportunity to receive discounts on purchases.
                                                             5
Case 9:20-md-02924-RLR Document 2063 Entered on FLSD Docket 10/09/2020 Page 6 of 6



   D.      Deadlines.

           1.     Filed Plaintiffs and/or their counsel shall submit the Required Identifiers for all

                  RPDs identified in their CPF and SFC into the LMI Portal no later than November

                  5, 2020. Failure to submit the Required Identifiers by this date shall not exclude

                  any Filed Plaintiff from this process; rather, the late-received information may carry

                  over to the next quarter of collections of Prescription and Loyalty Card Records.

           2.     Upon submission of the Required Identifiers, LMI shall process the data and

                  provide it to the RPDs.

           3.     The RPDs shall then endeavor to collect and produce the Prescription Records

                  and/or Loyalty Card Records identifying any Zantac and/or ranitidine prescription

                  dispensations and/or OTC Zantac and/or ranitidine purchases to Filed Plaintiffs’

                  counsel and to LMI by December 11, 2020, or within thirty (30) days of receipt of

                  the Required Identifiers from LMI, whichever is greater. LMI will include such

                  records as part of the CPF file for each Filed Plaintiff.

   E.      Delays and Disputes.

           If any RPD anticipates any delay in its ability to timely produce the Prescription Records

   and/or Loyalty Card Records subject to the provisions set forth above, that RPD shall immediately

   notify the Plaintiffs’ Co-Leads, Coordinating Counsel, and the Special Master to resolve the same.

           DONE and ORDERED in Chambers, West Palm Beach, Florida, this 9th day of October,

   2020.



                                                 ROBIN L. ROSENBERG
                                                 UNITED STATES DISTRICT JUDGE




                                                     6
